Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to nanoparticles, classified in C08G83/003.
II. Claims 15-20, drawn to a packaged food product, classified in G01N33/02.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because spoilage of food can be checked by a composition comprising active chitosane/PVA film with anthocyanines by Pereira et al (Food Hydrocolloids, 43, 2015, 180-188) disclosed in the specification (A copy is not provided since it is disclosed in the specification and thus the examiner expects submission of various articles disclosed in the specification).  The subcombination has separate utility such as fluorescing entities utilizing a dendrimer comprising fluorescing dye as taught by col. 7, lines 1-23 of US 6,312,679 and a paragraph [0100] and a formula on top of page 8 of US 2010/0086482 A1.  Thus, the dendrimer comprising fluorescing dye of US 6,312,679 having a dendrimer formula taught on top of page 8 of .  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
A telephone call was not made to request an oral election to the above restriction requirement in order to give applicant time to submit various pertinent articles disclosed at the end of the specification for an effective examination.

				  SPECIFICATION OBJECTION	
	A clean copy of the latest substituted specification filed on June 25, 2018 is objected since it contains illegible reaction scheme in a blacked box at page 36.  An earlier filed another substituted specification of May 23, 2018 as well as a marked substituted specification filed on June 25, 2018 show an amended legible reaction scheme at page 36, but such amendment was not reflected to the substituted specification filed on June 25, 2018.   
A typo, at least “diamine” in line 4 of page 31, is noted and a careful review of the specification is suggested.

	                                       DRAWING OBJECTION
	Applicant had filed two drawing sets on January 5, 2018 and June 25, 2018 and the later filed drawing sets should be designated as either “Substituted Drawing Sheets” or “Replacement Drawing Sheets”.  Thus, the drawing sets filed on June 25, 2018 is objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





THY/Feb. 14, 2022                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762